                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 EMANUEL REED, II,                                CASE NO. 5:18-CV-01711

                               Plaintiff,
                -vs-                              JUDGE PAMELA A. BARKER


 MILLENNIA HOUSING
 MANAGEMENT, LTD.,                                MEMORANDUM OF OPINION AND
                                                  ORDER
                               Defendant.


        This matter comes before the Court upon the Motion for Summary Judgment of Defendant

Millennia Housing Management, Ltd. (“Millennia”). (Doc. No. 19.) Plaintiff Emanuel Reed, II

(“Reed”) did not file a response or opposition. For the following reasons, Millenia’s Motion for

Summary Judgment is GRANTED.

  I.    Background

           a. Factual Background

        Millenia is a private entity that manages multifamily apartment properties. (Doc. No. 5 at ¶

5.) In June 2014, Millennia hired Reed as a Custodian at one of its apartment communities in Akron,

Ohio.   (Doc. No. 19-2 at 5-6.)      When Reed began his employment, he signed a document

acknowledging that he received and read Millennia’s Employee Handbook (the “Handbook”). (Id.

at 6, 87.) Reed denies that he actually received or read the Handbook at that time, but admits he

eventually received a copy in 2018. (Id. at 6.) The Handbook prohibits a variety of conduct, including

(1) dishonesty, (2) sleeping while on duty, and (3) creating unsafe conditions by obstructing floors,
doorways, and aisles. (Id. at 98, 100.) Employees who engage in such behavior may be subject to

disciplinary action, up to and including termination. (Id. at 98-100.)

        Reed, who is African American, asserts that he was subjected to several forms of unfavorable

treatment during his employment with Millenia because of his race. For instance, Reed claims that a

Millenia manager required him to follow a checklist that listed the tasks that he needed to complete.

(Id. at 19, 169.)    However, other Millenia employees followed similar types of checklists.

Specifically, according to Reed, Millenia maintenance employees received work order forms that

served as their checklists and “the maintenance supervisor might have had a checklist.” (Id. at 20.)

In addition, Reed claims he did not receive certain equipment he needed to clean the floors to

Millenia’s expectations. (Id. at 10.) Reed conceded, however, that he ultimately received at least

some of this equipment, that he did not receive written discipline for failing to clean the floors

properly, that Millenia’s Chief Executive Officer actually complimented him on his work on the

floors, and that he did not know what happened when other employees requested new equipment.

(Id. at 22-23.)

        Further, Reed claims that another employee accused him of using drugs while at work,

although Reed never received any discipline as a result of this allegation. (Id. at 27.) Reed also

alleges that between 2014 and late 2015, Millennia permitted other employees to engage in

“scrapping”—selling scrap material that they located on Millennia property for a personal profit—

but disciplined him for scrapping. (Id. at 17.) This discipline did not reduce Reed’s pay or affect his

job responsibilities. (Id. at 18, 167.) Millenia also had instructed Reed to stop scrapping before

disciplining him, as he had been permitted to scrap for a period of time, and ultimately prohibited all

employees from scrapping. (Id. at 17-19, 168.)


                                                  2
       Additionally, Reed claims that another Millenia employee, Rick Okragly (“Okragly”),

harassed him in a variety of ways. Specifically, Reed asserts that in 2015, Okragly placed a dust pan

full of trash on top of his backpack, which had his lunch inside of it. (Id. at 10, 12-14.) After a

meeting in October 2015 with Millenia officials regarding this issue, however, Okragly apologized

to Reed. (Id. at 10, 16.) According to Reed, Okragly also frequently attempted to document Reed’s

misconduct by taking pictures of him when it appeared he was violating Millenia policies. (Id. at

15.) Reed also claims that Okragly took Reed’s plate of food from him at an annual picnic in July

2015 to give to a tenant that had come late, although Reed admits he was able to get another plate for

himself. (Id. at 46-47.)

       Finally, Reed claims Okragly made several inappropriate comments to him. In particular,

Okragly called Reed “Darla’s boy.” (Id. at 14.) Darla Payne, who is also African American, was

Reed’s supervisor for a period of time and had a good relationship with Reed. (Id. at 14, 24.) Okragly

also allegedly asked Reed why “black people wait seven days or more when they bury people,” called

Reed “from the ghetto and uneducated,” and told racial jokes (although Reed always instructed

Okragly to stop talking before Okragly “got going” with the jokes). (Id. at 14-15.) When Reed was

asked why he thought Okragly called him Darla’s boy, Reed testified, “Same reason he called me

from the ghetto and uneducated and all of that, I guess because he just had a negative attitude toward

me.” (Id. at 14.)

       On August 10, 2018, Okragly and two outside contractors for Millenia found Reed apparently

asleep in the stairwell on the sixth floor of the apartment building where Reed worked. (Doc. No.

19-2 at 30-33; Doc. No. 19-3 at ¶¶ 2-3, Exs. A, B.) Okragly and the contractors either stepped over

or around Reed, and then Okragly turned around to photograph Reed. (Doc. No. 19-3 at ¶¶ 2-3, Ex.


                                                  3
B.) Reed contends that he was not asleep, that he was merely taking his break, and that he moved

out of the way so that no one had to step over him. (Doc. No. 19-2 at 30-31.)

        As a result of Reed’s potential violation of Millenia’s policies, Millenia’s Director of Human

Resources, Debra Moore (“Moore”), who is also African American, suspended Reed while Millenia

investigated the incident. (Doc. No. 19-3 at ¶¶ 2, 8.) During the investigation, Millenia obtained the

photograph that showed Reed apparently asleep at the top of the stairwell and statements from both

of the outside contractors who had come across Reed. (Id. at ¶ 3.) Both of the contractors’ statements

provided that they saw Reed sleeping at the top of the stairwell and that they had to step over him in

order to pass by. (Id. at ¶ 3, Ex. B.) Millenia also interviewed Reed approximately one week after

the incident. (Doc. No. 19-2 at 27-28; Doc. No. 19-4 at ¶ 4.) At one point during the interview, Reed

denied that he had been sleeping. (Doc. No. 19-2 at 28; Doc. No. 19-4 at ¶ 4.) Reed did not offer

any evidence in support of his position beyond his own statements. (Doc. No. 19-4 at ¶ 4.)

        After the investigation, Moore concluded that Reed had indeed been sleeping. (Doc. No. 19-

3 at ¶ 5.) Moore based her conclusion on the photograph of Reed and the statements by the two

contractors, who she considered credible witnesses because they were not Millenia employees and

did not know Reed. (Id.) Reed does not dispute that Moore honestly believed that he had been

sleeping as the contractors asserted. (Doc. No. 19-2 at 33.) Consequently, Moore determined that

Reed had committed a serious violation of Millenia’s policies. (Doc. No. 19-3 at ¶ 6.) Specifically,

Moore believed Reed had violated Millenia’s policies by (1) sleeping while working, (2) sleeping in

an unsafe manner by laying his legs at least partially across the stairwell in a way that caused people

to step over him while they were near the top of a flight of stairs, and (3) lying during the investigation




                                                    4
by denying that he was asleep. (Id.) As a result, Moore decided to discharge Reed from his

employment. (Id. at ¶ 7.)

             b. Procedural History

        On June 12, 2018, Reed, acting pro se, filed a Complaint against Millenia in the Court of

Common Pleas of Summit County, Ohio. (Doc. No. 1-1.) 1 Reed alleged that Millenia’s conduct

towards him violated Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et

seq.; the Ohio Civil Rights Act, Ohio Rev. Code § 4112; the United States Constitution; and the Ohio

Constitution. (Id.) On July 23, 2018, Millenia removed Reed’s suit to this Court. (Doc. No. 1.)

        On June 26, 2019, Millenia filed its Motion for Summary Judgment. (Doc. No. 19.) Although

Reed filed his Complaint before Millenia terminated his employment, Millenia’s Motion for

Summary Judgment addresses Reed’s termination because it appeared from Reed’s statements during

an October 31, 2018 Case Management Conference that he intended his claims to encompass his

discharge from employment. (Doc. No. 19-1 at 10; see Doc. No. 12 at 6-7.) Thus, Millenia treated

Reed’s suit as asserting (1) discrimination and retaliation claims based on Reed’s alleged wrongful

discharge, (2) a hostile work environment claim, and (3) constitutional claims. (Doc. No. 19-1 at 10.)

Millenia has moved for summary judgment with respect to each claim.

        On September 5, 2019, the Court held a Status Conference in which it advised Reed that the

July 26, 2019 deadline for filing any opposition to Millenia’s Motion for Summary Judgment had




1
  On May 24, 2017, prior to filing the instant action, Reed filed charges of discrimination based on his race against
Millenia with the Ohio Civil Rights Commission (“OCRC”). (Doc. No. 19-2 at 108.) After being suspended, Reed filed
another charge with the OCRC on September 4, 2018, asserting Millenia had engaged in racial discrimination and
retaliation. (Id. at 176.) In both instances, the OCRC found that it was “NOT PROBABLE” that Millennia discriminated
against Reed in violation of the Ohio Civil Rights Act. (Id. at 184, 186.) Accordingly, the OCRC dismissed both charges
and issued Reed “right to sue” letters. (Id. at 184-87.)
                                                          5
passed and the docket reflected that he had not filed a response. (Doc. No. 22.) Reed asserted that

he had not received a copy of the Motion for Summary Judgment and that, based on a discussion at

Reed’s deposition, he had expected Millenia to contact him regarding additional discovery Millenia

sought, but no such contact had been made. (Id.) In response, Millenia represented that the Motion

and its attachments had been delivered to Reed’s address on file with the court—which Reed

confirmed was his correct address—and that it had confirmation of such delivery. (Id.) The Court

ordered Millenia to submit its delivery confirmation and the deposition transcript regarding the

parties’ discussion about discovery by the end of the next day, and gave Reed two weeks to respond

to Millenia’s submission. (Id.)

       Millenia timely submitted evidence that its Motion for Summary Judgment was delivered to

Reed’s address. (Doc. Nos. 23-1, 23-2.) Millenia also submitted the relevant portion of Reed’s

deposition transcript showing that Millenia had not made any representations that it would contact

Reed. Instead, at the end of the deposition, Millenia advised Reed to send Millenia any written

discovery requests he may have. (See Doc. No. 23-3.) Reed failed to file any response to Millenia’s

submission by the deadline imposed by the Court’s Order following the Status Conference.

Accordingly, without any response from Reed attempting to demonstrate good cause for not timely

filing his opposition to Millenia’s Motion for Summary Judgment, the Court determined that the

Motion was ripe and that it would not consider any late opposition that was filed.

 II.   Standard of Review

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a verdict in


                                                  6
favor of the non-moving party.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). “Thus, ‘the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.’”

Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)). A fact is “material” only “if its resolution might affect the

outcome of the suit under the governing substantive law.” Henderson, 469 F.3d at 487.

       At the summary judgment stage, “[a] court should view the facts and draw all reasonable

inferences in favor of the non-moving party.” Pittman v. Experian Info. Solutions, Inc., 901 F.3d

619, 628 (6th Cir. 2018). In addition, “the moving party bears the initial burden of showing that there

is no genuine dispute of material fact.” Ask Chems., LP v. Comput. Packages, Inc., 593 F. App’x

506, 508 (6th Cir. 2014). The moving party may satisfy this initial burden by “identifying those parts

of the record which demonstrate the absence of any genuine issue of material fact.” Lindsey v.

Whirlpool Corp., 295 F. App’x 758, 764 (6th Cir. 2008). “[I]f the moving party seeks summary

judgment on an issue for which it does not bear the burden of proof at trial,” the moving party may

also “meet its initial burden by showing that ‘there is an absence of evidence to support the

nonmoving party’s case.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the moving party satisfies its burden, “the burden shifts to the non-moving party who must then point

to evidence that demonstrates that there is a genuine dispute of material fact for trial.” Ask Chems.,

593 F. App’x at 508-09. “[T]he nonmoving party may not simply rely on its pleading, but must

‘produce evidence that results in a conflict of material fact to be solved by a jury.’” MISC Berhad v.

Advanced Polymer Coatings, Inc., 101 F. Supp. 3d 731, 736 (N.D. Ohio 2015) (quoting Cox, 53 F.3d

at 150).


                                                   7
III.   Analysis

           a. Constitutional Claims

       In his Complaint, Reed alleges that Millenia violated his rights to freedom of association,

equal protection, and due process as provided for in the First and Fourteenth Amendments to the U.S.

Constitution and the Ohio Constitution. (Doc. No. 1-1 at 5-6.) Millenia asserts that it is entitled to

judgment on Reed’s constitutional claims because a party may not bring a claim directly under the

First or Fourteenth Amendments against a private entity. (Doc. No. 19-1 at 11.) The Court agrees.

       “It is undisputed that First and Fourteenth Amendment protections . . . are triggered only in

the presence of state action.” Lansing v. City of Memphis, 202 F.3d 821, 828 (6th Cir. 2000); accord

Haddox v. Moreland, No. 95CA20, 1996 WL 451361, at *1 (Ohio Ct. App. 4th Dist. Aug. 5, 1996)

(“Generally, individual rights and liberties protected by the United States and Ohio Constitutions,

such as the right to due process, apply only to actions of governmental entities.”). Here, Millenia is

a private entity, and there are no allegations that Millenia’s actions are in any way attributable to the

state. Consequently, Millenia’s Motion for Summary Judgment is granted with respect to Reed’s

constitutional claims.

           b. Wrongful Discharge

       Next, Millenia argues that it is entitled to summary judgment on Reed’s claims of racial

discrimination and retaliation based on his alleged wrongful discharge under Title VII and the Ohio

Civil Rights Act. Millenia asserts that it has identified a legitimate, non-discriminatory, and non-

retaliatory reason for its termination of Reed—his policy violations relating to his sleeping at work—

and Reed cannot establish that Millenia’s proffered reason is actually a pretext for unlawful

discrimination. (Doc. No. 19-1 at 11-14.) The Court finds that Millenia has shown the absence of a


                                                   8
genuine issue of material fact on this issue and that it is entitled to judgment as a matter of law, and

therefore grants Millenia’s Motion for Summary Judgment on Reed’s wrongful discharge claims.

       Reed’s claims under Title VII and the Ohio Civil Rights Act “may be analyzed together . . .

because ‘Ohio’s requirements are the same as under federal law.’” Russell v. Univ. of Toledo, 537

F.3d 596, 604 (6th Cir. 2008) (quoting Carter v. Univ. of Toledo, 349 F.3d 269, 272 (6th Cir. 2003));

Lindsey, 295 F. App’x at 760 n.1 (“The Ohio Civil Rights Act mirrors Title VII in all relevant respects

for Plaintiff’s discrimination and retaliation claims.”); see 42 U.S.C. §§ 2000e-2, 2000e-3; Ohio Rev.

Code § 4112.02. Under Title VII, it is “an unlawful employment practice for an employer . . . to fail

or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII also

prohibits retaliating against employees who oppose unlawful employment practices. See 42 U.S.C.

§ 2000e-3(a).

       To establish that a defendant engaged in discrimination or retaliation in violation of Title VII,

a plaintiff may rely on either direct or circumstantial evidence. Daniels v. Pike Cty. Comm’rs, 706

F. App’x 281, 291 (6th Cir. 2017); Johnson v. Kroger Co., 319 F.3d 858, 864-65 (6th Cir. 2003).

Direct evidence is evidence which, if believed, requires the conclusion that unlawful discrimination

or retaliation was at least a motivating factor in the employer’s actions. Johnson, 319 F.3d at 865;

Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 543-44 (6th Cir. 2008). Here, Reed has not

submitted any direct evidence of Millenia’s unlawful discrimination or retaliation with regard to his

discharge.




                                                   9
       In the absence of direct evidence, the burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) applies. See Vincent v. Brewer Co., 514 F.3d 489, 494

(6th Cir. 2007). Under this framework, “the plaintiff faces the initial burden of presenting a prima

facie case of unlawful discrimination.” Johnson, 319 F.3d at 866. “The establishment of a prima

facie case creates a rebuttable presumption of discrimination and requires the defendant to ‘articulate

some legitimate, nondiscriminatory reason’ for taking the challenged action.” Id. (quoting Johnson

v. Univ. of Cincinnati, 215 F.3d 561, 573 (6th Cir. 2000)). Finally, “[i]f the defendant is able to

satisfy this burden, the plaintiff must then ‘prove that the proffered reason was actually a pretext to

hide unlawful discrimination.’” Id. The McDonnell Douglas burden-shifting framework applies to

retaliation claims as well. Martin v. Toledo Cardiology Consultants, Inc., 548 F.3d 405, 412 (6th

Cir. 2008).

       In its Motion for Summary Judgment, Millenia does not challenge Reed’s ability to establish

a prima facie case of discrimination and retaliation, but asserts that Millenia has established a

legitimate, nondiscriminatory, and nonretaliatory reason for its actions. (Doc. No. 19-1 at 11.) To

meet this burden, a defendant “need not prove a nondiscriminatory reason for [its actions], but need

merely articulate a valid rationale.” Hartsel v. Keys, 87 F.3d 795, 800 (6th Cir. 1996). In this case,

Millenia presented evidence that its Director of Human Resources, Moore, terminated Reed’s

employment because he violated multiple Millenia policies on August 10, 2018 when he was found

sleeping at work. (Doc. No. 19-3 at ¶¶ 6-7.) Thus, Millenia has clearly articulated a legitimate,

nondiscriminatory, and nonretaliatory reason for its discharge of Reed.

       As a result, to survive Millenia’s Motion for Summary Judgment, Reed must “identify

evidence from which a reasonable jury could conclude that the proffered reason is actually a pretext


                                                  10
for unlawful discrimination.” Tennial v. United Parcel Service, Inc., 840 F.3d 292, 303 (6th Cir.

2016) (quoting Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 812 (6th Cir. 2011)). A plaintiff can

establish pretext “by showing that the proffered reason (1) has no basis in fact, (2) did not actually

motivate the defendant’s challenged conduct, or (3) was insufficient to warrant the challenged

conduct.” Johnson, 319 F.3d at 866 (quoting Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir.

2000)). However, “[r]egardless of which option is used, the plaintiff retains the ultimate burden of

producing ‘sufficient evidence from which the jury could reasonably reject [the defendants’]

explanation and infer that the defendants intentionally discriminated against him.” Id. (quoting

Braithwaite v. Timken Co., 258 F.3d 488, 493 (6th Cir. 2001)).

       Moreover, “as long as an employer has an honest belief in its proffered nondiscriminatory

reason for discharging an employee, the employee cannot establish that the reason was pretextual

simply because it is ultimately shown to be incorrect.” Majewski v. Automatic Data Processing, Inc.,

274 F.3d 1106, 1117 (6th Cir. 2001). “An employer has an honest belief in its reason for discharging

an employee where the employer reasonably relied ‘on the particularized facts that were before it at

the time the decision was made.’” Id. (quoting Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir.

1998)). For example, in Dunn v. GOJO Industries, the court affirmed summary judgment in favor of

the defendant even though the plaintiff disputed whether she was sleeping on the job because she

failed to provide any evidence challenging the employer’s honest belief that she was asleep. 96

N.E.3d 870, 881 (Ohio Ct. App. 9th Dist. 2017). The employer based its belief on a photograph, two

videos, and multiple statements from witnesses. Id. at 876.

       Similarly, Millenia determined that Reed had been sleeping at work based on a photograph

and statements from two independent contractors that indicated that they saw Reed sleeping at the


                                                 11
top of the stairwell and that they had to step over him in order to pass by. (Doc. No. 19-3 at ¶¶ 3-5.)

Although Reed contends that he was not actually asleep (Doc. No. 19-2 at 30-31), Reed failed to put

forth any evidence tending to show that Millenia lacked an honest belief that he was sleeping during

work. In fact, Reed himself admitted that he thought Moore honestly believed the contractors’

statements that he was asleep. (Id. at 33.) Thus, it is irrelevant that Reed disputes he committed the

misconduct for which he was terminated, because it is undisputed that Millennia honestly believed

he did commit such misconduct.

       Nor has Reed identified any other evidence that would establish that Millenia’s proffered

reason for his termination was pretextual. Indeed, Reed failed to file any opposition to Millenia’s

Motion for Summary Judgment. As such, he has not identified any employee who committed the

same type of misconduct as him, has not identified any instance where the decisionmaker at issue,

Moore, declined to discharge an employee who had engaged in such misconduct, and has not

proffered any evidence to show that Millennia treated him differently from other similarly situated

employees. Accordingly, summary judgment in favor of Millenia on Reed’s wrongful discharge

claims is proper.

           c. Hostile Work Environment

       Finally, Millenia argues that summary judgment on Reed’s hostile work environment claim

is warranted because Reed has not produced evidence showing that his race motivated the alleged

harassment or that the alleged harassment was sufficiently severe and pervasive. (Doc. No. 19-1 at

14.) The Court concludes that Millenia is entitled to summary judgment on Reed’s hostile work

environment claim as well.




                                                  12
       Title VII “affords employees the right to work in an environment free from discriminatory

intimidation, ridicule, and insult and thus prohibits conduct which is sufficiently severe and pervasive

[as] to alter the conditions of the victim’s employment and create an abusive working environment.”

Lindsey, 295 F. App’x at 765 (internal quotations and citations omitted). To establish a hostile work

environment claim, “plaintiffs must prove that: (1) they were members of a protected class; (2) they

were subjected to unwelcome harassment; (3) the harassment was based on plaintiffs’ protected

status; (4) the harassment affected a term, condition, or privilege of employment; and (5) the

employer knew or should have known about the harassing conduct but failed to take corrective or

preventative actions.” Bailey v. USF Holland, Inc., 526 F.3d 880, 885 (6th Cir. 2008).

       Millenia first asserts that Reed cannot establish that he was harassed because of his race.

(Doc. No. 19-1 at 14-16.) In order to survive summary judgment, plaintiffs “cannot rely on conjecture

or conclusory accusations” that they were harassed based on their protected status. Arendale v. City

of Memphis, 519 F.3d 587, 605 (6th Cir. 2008); see also Reed v. Procter & Gamble Mfg. Co., 556 F.

App’x 421, 433 (6th Cir. 2014) (holding several of the plaintiff’s allegations failed to meet “the

requirement that the harassing behavior be because of [the plaintiff’s] race” because “[t]he record is

devoid of evidence to indicate that” the harassment occurred “because he is African–American”).

       Here, there is no evidence that the alleged harassment of Reed involving the checklist

requirement, scrapping prohibition, equipment requests, or drug use allegation occurred because he

is African American. To the contrary, Millenia cites to evidence showing that other Millennia

employees experienced much of the same treatment. For example, Reed conceded that Millennia

required at least several other employees to use checklists or similar documents and that Millennia

ultimately prohibited other employees from scrapping. (Doc. No. 19-2 at 18-20, 168, 170-172.) In


                                                  13
addition, although Reed claimed he should have received certain equipment, he admitted at one point

that he did not know what happened in other situations where employees requested new equipment.

(Id. at 22.) There is also a complete lack of evidence that his coworker’s allegation regarding his

drug use was based on his race. Again, because Reed did not file an opposition to Millenia’s Motion

for Summary Judgment, he has failed to identify any evidence to show that any of this treatment was

because of his race, such as identifying other similarly situated employees who did not experience

such treatment.

       This leaves only Okragly’s conduct towards Reed. Arguably, Reed has also failed to establish

that Okragly’s conduct was because of Reed’s race. Reed admitted that he did not know how Okragly

interacted with other people. (Id. at 14.) Moreover, when Reed was asked to explain what he believed

was motivating Okragly, Reed testified that “I guess because he just had a negative attitude toward

me,” rather than claiming Okragly had a negative attitude toward all African Americans. (Id.) On

the other hand, several of Okragly’s comments to Reed were clearly racially charged, such as his

racial jokes and his remarks that Reed was “from the ghetto and uneducated.” (Id. at 14-15.) Thus,

there is some evidence that Okragly’s harassment of Reed was based on his race.

       However, even assuming that there is a genuine dispute of fact regarding whether Okragly’s

conduct was based on Reed’s race, this conduct was not sufficiently severe or pervasive for Reed’s

hostile work environment claim to survive summary judgment. For alleged harassment to be

actionable, “[t]he conduct must be severe or pervasive enough to create an environment that a

reasonable person would find hostile or abusive, and the victim must subjectively regard that

environment as abusive.” Black v. Zaring Homes, Inc., 104 F.3d 822, 826 (6th Cir. 1997). “To

determine whether an environment is sufficiently hostile or abusive, a court must consider ‘all of the


                                                 14
circumstances,’ including the ‘frequency of the discriminatory conduct, its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’” Lindsey, 295 F. App’x at 766 (quoting Harris v.

Forklift Sys., Inc., 510 U.S. 17, 23 (1993)). The harassment “must be extreme to amount to a change

in the terms and conditions of employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998). “[S]imple teasing, offhand comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions of employment.” Id. (internal

quotations and citations omitted).

       To illustrate, in Cecil v. Louisville Water Co., a female plaintiff asserted that her male

supervisor made numerous inappropriate comments, including comments that she “dressed too

nicely, wanted to play in the dirt, and reminded him of Lisa Douglas [a character in a television show

whom many perceived to be dim-witted]” and that certain work locations were “no place for a lady.”

301 F. App’x 490, 493, 499 (6th Cir. 2008). He also humiliated her in meetings when she requested

help and monitored her and other females more closely than male employees. Id. In addition, a male

human resources officer called her “easy” and told other male employees to circulate that information.

Id. at 493. Nonetheless, the Sixth Circuit agreed with the district court that the alleged harassment

was not “severe and pervasive” because “[t]he comments, while admittedly inappropriate, appear to

have been isolated incidents” and the plaintiff did “not present[] evidence indicating that any of the

alleged incidents of harassment interfered with her work performance.” Id. at 500.

       Similarly, in Clay v. United Parcel Service, Inc., the Sixth Circuit held that fifteen specific

incidents of racially-motivated harassment spanning a two-year period, including the refusal to

remove the plaintiff from a position that required heavy lifting that resulted in a groin injury to the


                                                  15
plaintiff, were not sufficiently severe and pervasive to be actionable. 501 F.3d 695, 707-08 (6th Cir.

2007); see also Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 790 (6th Cir. 2000) (affirming

summary judgment for the defendant even though the female plaintiff asserted that her male

supervisor implied he would improve her performance evaluation in exchange for sexual favors, told

several dirty jokes in her presence, called her “hot lips,” and commented on multiple occasions about

her state of dress). As these cases show, the Sixth Circuit “has established a relatively high bar for

what amounts to actionable discriminatory conduct under a hostile work environment theory.”

Phillips v. UAW Int’l, 854 F.3d 323, 328 (6th Cir. 2017).

       Okragly’s alleged harassment of Reed has not met this bar. Reed asserts that, during his four

years of employment with Millenia, Okragly made several inappropriate comments and racial jokes,

attempted to document Reed’s misconduct by taking pictures of him, took Reed’s plate of food at a

picnic to give to a tenant (although Reed was able to get another plate for himself), and placed a dirty

dustpan on Reed’s backpack. (Doc. No. 19-2 at 10, 12-15, 46-47.) These incidents, if true, are of

course troubling, but they are not actionable as a hostile work environment. Indeed, there is no

evidence that Okragly’s conduct unreasonably interfered with Reed’s work, most of the alleged

harassment consisted of mere offensive utterances, and the incidents were relatively isolated. As

such, Okragly’s behavior “consisted of the kind of simple teasing, offhand comments, and isolated

incidents that Faragher made clear did not amount to discriminatory changes in the terms and

conditions of a plaintiff’s employment.” Morris, 201 F.3d at 790. Consequently, Millenia is entitled

to summary judgment on Reed’s hostile work environment claim.




                                                  16
IV.   Conclusion

      For the reasons set forth above, Millenia’s Motion for Summary Judgment (Doc. No. 19) is

GRANTED.

      IT IS SO ORDERED.



                                                   s/Pamela A. Barker
                                                  PAMELA A. BARKER
Date: November 12, 2019                           U. S. DISTRICT JUDGE




                                             17
